                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DAVID SCOTT HASTINGS,

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-238-FtM-38MRM

MIKE SCOTT and CHERRIE
MCABEE,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff David Scott Hastings’ Motion for an Extension of Time

(Doc. 36) filed on March 2, 2020. The Order that Hastings references dismissed his Third

Amended Complaint, and gave Hastings until February 7, 2020, to file a Fourth Amended

Complaint. (Doc. 34). The Court then extended that deadline to March 9, 2020. (Doc.

35). Hastings has not filed the Fourth Amended Complaint but explains that all his

property was stolen while he was temporarily housed at another facility. He also says

that he had no access to his legal papers and a law library until February 25, which is why

seeks an extension of time. Because of Hastings’ pro se status and in an abundance of

caution, the Court finds good cause to extend the deadline—one final time—for a Fourth

Amended Complaint.

        Accordingly, it is now

        ORDERED:



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
      Plaintiff David Scott Hastings’ has until March 23, 2020, to file his Amended

Complaint. Not doing so will cause the Court to enter judgment and close the case

without further notice.

      DONE and ORDERED in Fort Myers, Florida this 3rd day of March 2020.




SA: FTMP-2
Copies: All Parties of Record




                                        2
